Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

              (released the week prior to May 29, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-17-692            State v. Hallauer
A-17-718            State v. Meister
A-17-764
through
A-17-768            State v. Harris
A-17-788            Fischer v Fischer
A-17-861,
A-17-862            In re Interest of Haileigh M. & Kendricks G.
A-17-1149           State v. Marol


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.